DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (U.S. Patent No. 8,791,574) in view of Choi et al. (U.S. Patent No. 10,910,270).
Regarding to claim 1, Akiba teaches a method for producing a semiconductor device, the method comprising:
dicing, at a scribe area, a semiconductor wafer into a plurality of semiconductor chips each including at least one of a plurality of circuit areas, the semiconductor wafer including the plurality of circuit areas and the scribe area provided between neighboring circuit areas of the plurality of circuit areas, the scribe area extending in a first direction in a plan view (Figs. 4-5, column 21, lines 38-43, cutting at a scribe area, a semiconductor wafer into a plurality of chips each including at least one of a plurality of circuit areas, scribe area between neighboring dies, the scribe area extending along horizontal direction, along left to right arrow in Fig. 4(a)),
wherein the scribe area includes:
a first area extending in the first direction (Fig. 4, first area extending in the horizontal direction); and
second areas located on both sides of the first area in a second direction perpendicular to the first direction in the plan view, the second areas extending in the first direction, monitor pads being provided in the second areas (Fig. 4, second areas located on both sides of the first area in vertical direction in the plan view, the second areas extending in horizontal direction, monitor pads 5 being provided in the second areas, as shown in box R2 in Fig. 4(c)),
wherein the method comprises:
before the dicing of the semiconductor wafer into the plurality of semiconductor chips, removing at least portions of the monitor pads (Figs 5-6);
wherein, in the dicing of the semiconductor wafer into the plurality of semiconductor chips, the semiconductor wafer is diced at the first area (Fig. 4, Fig. 8).
Akiba does not explicitly disclose the removing at least portions of the monitor pads is done by emitting laser beam.
Choi teaches before the dicing of the semiconductor wafer into the plurality of semiconductor chips, removing at least portions of the monitor pads by emitting laser beam to the area (Figs. 5-7, column 7, lines 48-49, lines 64-67, laser beam 610 removes the monitor pads 70, as seen in Fig. 5-6, before the dicing of the semiconductor wafer into the plurality of semiconductor chips, as seen in Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiba in view of Choi to remove at least portions of the monitor pads by emitting laser beam in order to reduce stress (Choi, column 1, lines 40-42).
Regarding to claim 2, Akiba teaches in the scribe area, the semiconductor wafer includes monitor patterns (Fig. 5).
Regarding to claim 3, Akiba teaches in the scribe area, the semiconductor wafer includes:
a substrate (Fig. 5, element 1p); and
a conductive trace layer provided between the substrate and the monitor pads (Fig. 4(c)),
wherein the removing of the at least portions of the monitor pads further comprises forming, in the monitor pads and the conductive trace layer, grooves reaching the substrate (Fig. 5).
Regarding to claim 4, Akiba teaches the grooves are formed to extend into the substrate (Fig. 5).
Regarding to claim 5, Akiba teaches the semiconductor chip includes at least one of the second areas (Fig. 4).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugasawara (U.S. Patent No. 6,124,143) in view of Choi et al. (U.S. Patent No. 10,910,270).
Regarding to claim 1, Sugasawara teaches a method for producing a semiconductor device, the method comprising:
dicing, at a scribe area, a semiconductor wafer into a plurality of semiconductor chips each including at least one of a plurality of circuit areas, the semiconductor wafer including the plurality of circuit areas and the scribe area provided between neighboring circuit areas of the plurality of circuit areas, the scribe area extending in a first direction in a plan view (Fig. 5, column 7, lines 30-37, cutting at a scribe area, a semiconductor wafer into a plurality of IC chips each including at least one of a plurality of circuit areas 178, scribe area between neighboring circuit areas 178, the scribe area extending along horizontal direction),
wherein the scribe area includes:
a first area extending in the first direction (Fig 5, first area 174 extending in the horizontal direction); and
second areas located on both sides of the first area in a second direction perpendicular to the first direction in the plan view, the second areas extending in the first direction, monitor pads being provided in the second areas (Fig. 5, second areas located on both sides of the first area in vertical direction in the plan view, the second areas extending in horizontal direction, monitor pads 104 being provided in the second areas),
wherein the method comprises:
wherein, in the dicing of the semiconductor wafer into the plurality of semiconductor chips, the semiconductor wafer is diced at the first area (column 7, lines 35-37).
Sugasawara does not explicitly disclose before the dicing of the semiconductor wafer into the plurality of semiconductor chips, removing at least portions of the monitor pads by emitting laser beam to the second areas.
Choi teaches before the dicing of the semiconductor wafer into the plurality of semiconductor chips, removing at least portions of the monitor pads by emitting laser beam to the area (Figs. 5-7, column 7, lines 48-49, lines 64-67, laser beam 610 removes the monitor pads 70, as seen in Fig. 5-6, before the dicing of the semiconductor wafer into the plurality of semiconductor chips, as seen in Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugasawara in view of Choi to remove at least portions of the monitor pads by emitting laser beam to the second areas before the dicing of the semiconductor wafer into the plurality of semiconductor chips, in order to reduce stress (Choi, column 1, lines 40-42).
Regarding to claim 2, Choi teaches in the scribe area, the semiconductor wafer includes monitor patterns (Fig. 5).
Regarding to claim 3, Choi teaches in the scribe area, the semiconductor wafer includes: a substrate; and a conductive trace layer provided between the substrate and the monitor pads, wherein the removing of the at least portions of the monitor pads further comprises forming, in the monitor pads and the conductive trace layer, grooves reaching the substrate (Figs. 5-6).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (U.S. Patent No. 8,791,574) and Choi et al. (U.S. Patent No. 10,910,270), as applied to claim 1 above, and further in view of Yee (U.S. Patent Application Publication No. 2005/0176168).
Regarding to claim 6, Akiba disclose a method for producing a semiconductor package comprising producing a semiconductor device by the method of claim 1 (column 1, lines 16-20). 
Akiba as modified does not explicitly disclose flip-chip mounting the semiconductor device on or over a wiring substrate and filling, with an underfill, a space between the semiconductor device and the wiring substrate. 
Yee discloses flip-chip mounting a semiconductor device on or over a wiring substrate and filling, with an underfill, a space between the semiconductor device and the wiring substrate (Fig. 9, semiconductor device 120 over a wiring substrate and filling, with an underfill 130, a space between the semiconductor device and the wiring substrate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiba in view of Yee to flip-chip mount a semiconductor device on or over a wiring substrate and fill a space between the semiconductor device and the wiring substrate in order to make the substrate useful for a particular application.
Regarding to claim 7, Akiba disclose a semiconductor package comprising a wiring substrate and a semiconductor device that is produced by the method of claim 1 (Fig. 16, column 1, lines 16-20). 
Akiba as modified does not explicitly disclose the semiconductor device is flip-chip mounted on or over the wiring substrate, wherein a space between the semiconductor device and the wiring substrate is filled with an underfill. 
Yee discloses flip-chip mount the semiconductor device on or over the wiring substrate wherein a space between the semiconductor device and the wiring substrate is filled with an underfill (Fig. 9, semiconductor device 120 is flip-chip mounted over a wiring substrate and filling, with an underfill 130, a space between the semiconductor device and the wiring substrate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiba in view of Yee to flip-chip mount the semiconductor device on or over the wiring substrate, wherein a space between the semiconductor device and the wiring substrate is filled with an underfill in order to make a substrate useful for a particular application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828